DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 24 February 2022. Claims 1-9 have been presented in the application, of which, claims 1-8 are original and claims 9 is new.  Accordingly, pending claims 1-9 are addressed herein.
Response to Arguments
On pages 5-6 of the amendment, Applicant argues that claims 1 and 8 are not anticipated by Kinoshita et al. (US 2007/0244609 A1) because “Kinoshita determines the applicable threshold TA, not the malfunction determination suspension period.” The examiner disagrees. Kinoshita determines both the applicable threshold TA and the malfunction determination suspension period in accordance with the length of the actual resting time RA. Since the applicable threshold TA is determined in accordance with the length of the actual resting time RA, the malfunction determination suspension period being dependent on the applicable threshold TA is also determined in accordance with the length of the actual resting time RA. See Kinoshita Fig. 6, steps W7-W13. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (US 2007/0244609 A1).
Regarding claims 1 and 8, Kinoshita et al. disclose malfunction determination method, the method comprising: determining (Fig. 6, steps W1, W5, W7) whether the production machine has an operation stop period (Fig. 6, element RA) during which the production machine (Figs. 1, 3 and 5, element 12) has stopped its operation for a predetermined period of time (Fig. 6. element R0) or longer (Fig. 6, step W7 is “No” when RA ≥ R0) in accordance with an operation history (Fig. 6, element D, operational data D) of the production machine (paragraphs 0008, 0017, 0027-0028, 0037, 0044-0054); setting (Fig. 6, step W13) a malfunction determination suspension period for suspending a malfunction determination of the production machine (“continue operation”) when determined to have the operation stop period (Fig. 6, element RA), in accordance with a length of the operation stop period (RA ≥ R0 at step W7; paragraph 0053-0054); and determining (Fig. 6, step W11-W12) whether the production machine has a malfunction (determining that operation of motor is abnormal via Fig. 6, step W11; D ≥ TA is Yes) in a period other than the malfunction determination suspension period (paragraph 0054).
	Regarding claim 2, Kinoshita et al. disclose the malfunction determination method according to claim 1, wherein the malfunction determination suspension period (Fig. 6, step W13) is set in accordance with the length of the operation stop period (via Fig. 6, step W7) and an environmental temperature (Figs. 3 and 5, element 32 and/or 42) of the production machine (paragraph 0031, 0038-0039, 0049, 0053-0054).
	Regarding claim 3, Kinoshita et al. disclose the malfunction determination method according to claim 2, wherein the environmental temperature of the production machine is an average temperature of the production machine in the operation stop period (paragraph 0038).
Regarding claim 5, Kinoshita et al. disclose the malfunction determination method according to claim 1, further comprising storing the sensor data (operational data, D) in a database (Figs. 1, 3 and 5, element 18), and acquiring the sensor data stored in the database (Figs. 2, 4, 6, steps U1, V1 and W1) so as to execute the malfunction determination of the production machine (paragraph 0028, 0034-0035, 0041-0042, 0054).
Regarding claim 6, Kinoshita et al. disclose the malfunction determination method according to claim 1, wherein the sensor data used for the malfunction determination of the production machine is data of a disturbance torque applied to the motor (paragraph 0017, 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. as applied to claim 1 above, and further in view of Chattopadhyay et al. (US 2019/0099886 A1).
	Regarding claim 7, Kinoshita et al. teach the malfunction determination method according to claim 1.
Kinoshita et al. are silent regarding the sensor data used for the malfunction determination of the production machine is data of a vibration value of the rotating mechanism.
Chattopadhyay et al. teach a malfunction monitoring technique for a robot (Fig. 1, element 102). The robot includes an accelerometer (Fig. 1, element 112) for measuring vibrations at a rotatable joint (Fig. 1, element 114) of robot 102 during operation (paragraphs 0026-0029). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Chattopadhyay et al. to the prior art method taught by Kinoshita et al. That is, it would have been obvious to configure the robot taught by Kinoshita et al. with the accelerometer to collect vibration values of the rotating mechanism according to the teachings of Chattopadhyay et al. Application of the well-known technique taught by Chattopadhyay et al. to the prior art would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including sensor data used for the malfunction determination of the production machine is data of a vibration value of the rotating mechanism.
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664